La Salle County, Texas; the
                                                                   Honorable Joel Rodriguez Jr.,
                                                                     in his official capacity as
                                                                        County Judge, La s


                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 8, 2014

                                      No. 04-14-00651-CV

                     Philip Wayne HINDES and Melinda Hindes Eustace,
                                      Appellants

                                                v.

  LA SALLE COUNTY, Texas; the Honorable Joel Rodriguez Jr., in his official capacity as
County Judge, La Salle County, Texas; and the Honorable Raul Ayala, in his official capacity as
                 County Commissioner, Precinct 4, La Salle County, Texas,
                                         Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 12-09-00179-CVL
                            Honorable Dick Alcala, Judge Presiding

                                         ORDER
        In this accelerated appeal, the reporter’s record was due to be filed with this court on
September 26, 2014. See TEX. R. APP. P. 35.1(b). The day before the record was due, court
reporter Patricia A. Gaddis filed a notification of late record. Appellants promptly responded to
the notification. The reporter’s record was filed on October 4, 2014.
        The notification of late record is moot. Appellants’ brief is due on October 24, 2014. See
id. R. 38.6(a).

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court